[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO SET ASIDE VERDICT
The jury returned a verdict for the defendant on November 8, 1991, which verdict was accepted by the court on that date. The plaintiffs' motion to Set Aside the Verdict was filed in court on November 18, 1991.
The defendants now claim that the motion to Set Aside cannot be heard, as being in violation of Practice Book Sec. 320, which provides that a motion to set aside a verdict must be filed within five days from the day that the verdict is accepted or judgment rendered.
In response to the defendants' claim, the plaintiffs cite the following words from Sec. 320: ". . . provided that for good cause the court may extend this time."
Accordingly, the first question to be resolved by the court is whether such an extension may be granted by the court after the expiration of the five day period.
An examination of Small v. South Norwalk Savings Bank, 205 Conn. 741,758; Aubrey v. City Meriden, 121 Conn. 361, 365, 366; CT Page 1063 and Goral v. Kenney, 26 Conn. App. 231, 234-235 indicate that Sec. 320 must be strictly enforced and that an extension of time can only be granted when a motion for extension has been timely filed before the expiration of the five day period.
Accordingly, with some reluctance, the court must deny the Motion to Set Aside the Verdict.
Wright, J. State Trial Referee